 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

---- - --X
VALENTIN REID,
Plaintiff,
-against- ; ORDER
TICKETNETWORK, INC., : 19-CV-4824 (PGG)(KNF)
Defendants. :
pene eee e ener eee eee e eee --- xX
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

The defendant was directed to respond to the complaint on or before December 6, 2019,
without the prospect of the time for the response being enlarged. See Docket Entry No. 15. The
docket sheet maintained by the Clerk of Court for this action does not reflect that: (1) a response
to the complaint was filed by the defendant; or (2) the plaintiff has made any application pursuant
to Fed. R. Civ. P. 55. Therefore, on or before February 3, 2020, the plaintiff shall advise the
Court, in writing, of the status of the action. A failure to comply with a court order may result in

sanctions, including the dismissal of the action.

Dated: New York, New York SO ORDERED:

January 30, 2020 . . .
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
